of f i c e of c h i ef c ou n sel number info release date conex-121514-09 department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date uil the honorable earl blumenauer u s house of representatives washington dc dear mr blumenauer this letter responds to your inquiry dated date you wrote on behalf of your constituent -------------------------- ----------------and other taxpayers may not be able to complete a like-kind_exchange under sec_1031 of the internal_revenue_code code due to the bankruptcy of the qualified_intermediary qi used to facilitate the like-kind_exchange sec_1031 of the code permits a taxpayer to defer the recognition of gain_or_loss on the like-kind_exchange of property to qualify for deferral a taxpayer must obtain replacement_property by the earlier of days after the date the taxpayer transfers the relinquished_property or the due_date determined by extension of the taxpayer’s federal_income_tax return for the year in which the transfer of the relinquished_property occurs sec_1031 of the code regulations allow a taxpayer to exchange property through a third party facilitator a qi when using a qi a taxpayer will generally transfer its relinquished_property to the qi who will sell the property and use the proceeds of the sale to purchase replacement_property for the taxpayer if the taxpayer receives the replacement_property within the period prescribed in sec_1031 of the code and meets the other requirements of sec_1031 the taxpayer will not recognize gain_or_loss on the like-kind_exchange however if the qi fails to complete the transactions the taxpayer cannot satisfy the requirements for deferral under sec_1031 in the situation ----------------describes the exchanging taxpayer has sold its property but the qi has failed to complete the sec_1031 exchange by purchasing replacement_property the taxpayer cannot defer gain conex-121514-09 on the sale under sec_1031 even though the qi has not returned the proceeds of the sale to the taxpayer we appreciate the hardship caused by failed like-kind_exchanges regrettably the day period for reinvesting proceeds in a like-kind_exchange is prescribed by statute and cannot be extended by the irs a modification of the 180-day requirement would require legislation we understand that a bill pending in the house of representatives h_r would suspend the 180-day period in the case of bankrupt qis we are independently coordinating with the office of tax policy at the treasury_department to determine whether we can provide relief through published guidance or other administrative means i hope this information is helpful if we can assist you further please contact me or ------ ---------------------at --------------------- sincerely george j blaine associate chief_counsel income_tax accounting
